 

Exhibit 10.54

 

Execution Version

 



 

 

SECURITIES PURCHASE AGREEMENT

 

BY AND AMONG

 

WECAST NETWORK, INC.,

 

AND

 

BT CAPITAL GLOBAL LIMITED

 

DATED AS OF JANUARY 30, 2017

 



 



 

 -i- 

 

 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT, dated as of January 30, 2017 (this “Agreement”),
by and among BT Capital Global Limited, a British Virgin Islands company (the
“Seller”) and the sole shareholder of Sun Video Group Hong Kong Limited, a Hong
Kong corporation (“Sun Video Group” or the “Company”) and Wecast Network, Inc.,
a Nevada corporation (“Wecast” or the “Purchaser”).

 

WHEREAS, Seller owns all (100%) of the issued and outstanding stock of the
Company, and the Company owns 100% of the issued and outstanding stock of M.Y.
Products Global Limited, a British Virgin Islands corporation, which owns 100%
of the issued and outstanding stock of M.Y. Products Global Holdings Limited, a
British Virgin Islands corporation, which owns 100% of the issued and
outstanding stock of Shanghai Blueworld Investment Consultant Limited, a PRC
company which owns 51% of the outstanding and issued stock of Wecast Supply
Chain Management, a PRC company, which in its turn owns 100% of the membership
interest in (i) M.Y. Products LLC, an Indiana limited liability company, and
(ii) Wecast Supply Chain Management Hong Kong Limited.

 

WHEREAS, the Seller proposes to sell to the Purchaser, and the Purchaser
proposes to buy all of the outstanding capital stock of the Company (the
“Company Common Shares”) for an aggregate purchase price of (i) $800,000; and
(ii) a Promissory Note (as defined below), with the principal and interest
thereon convertible into shares of the Purchaser’s Common Stock (the “Wecast
Common Shares”) at a conversion rate of $1.50 per Wecast Common Share in
exchange for a guarantee that the Company will achieve certain financial goals
within 12 months of the Closing (as defined below).

 

WHEREAS, Sun Video Group and its subsidiaries encompasses the previously
announced intended acquisition of M.Y. Products, LLC. Sun Video Group will be
rebranded as Wecast Services Group (“WSG”), and the names of Sun Video Group and
its subsidiaries will be changed to reflect the rebranding. WSG will focus on
business-to-business related services to support Wecast’s core business of brand
licensing and IP sales. WSG’s business scope shall include, but not limited to,
supply chain management, supply chain financing, and technology support.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the parties hereto agree as follows:

 

Article 1
DEFINITIONS  

 

1.1           Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms shall have the meanings set
forth below:

 

“Accredited Investor” has the meaning assigned to such term in Section 3.28(b).

 

“Actions” means actions, causes of action, suits, claims, complaints, demands,
litigations or legal, administrative or arbitral proceedings. “Affiliate” of any
specified Person means any other Person directly or indirectly controlling or
controlled by or under direct or indirect common control with such specified
Person and, for purposes of Section 3.21 only, with respect to any individual,
the spouse, parent, sibling, child, step-child, grandchild, niece or nephew of
such individual or the spouse thereof and any trust for the benefit of such
Stockholder or any of the foregoing. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, whether through the ownership
of Voting Securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

 

“Agreement” has the meaning assigned to such term in the Preamble.

 

“Articles of Incorporation” means the articles of incorporation of the Company,
as the same may have been amended and in effect as of the Closing Date.

 



 1 

 

 

“Beneficially own” with respect to any securities means having “beneficial
ownership” of such securities as determined pursuant to Rule 13d-3 under the
Exchange Act, as in effect on the date hereof.

 

“Board of Directors” means either the board of directors of the Seller or any
duly authorized committee thereof.

 

“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
on which banking institutions in New York City are authorized or obligated by
Law or executive order to remain closed.

 

“Bylaws” means the bylaws of the Company, as the same may have been amended and
in effect as of the Closing Date.

 

“Claims” means losses, claims, damages or liabilities, joint or several, Actions
or proceedings (whether commenced or threatened).

 

“Closing” has the meaning assigned to such term in Section 2.2.

 

“Closing Date” has the meaning assigned to such term in Section 2.2.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

 

“Collective Bargaining Agreement” has the meaning assigned to such term in
Section 3.17(a).

 

“Commission” means the Securities and Exchange Commission or any similar agency
then having jurisdiction to enforce the Securities Act.

 

“Company” has the meaning assigned to such term in the Preamble.

 

“Company Benefit Plans” means all employee benefit plans providing benefits to
any current or former employee or director of the Company or any of its
Subsidiaries or any beneficiary or dependent thereof that are sponsored or
maintained by the Company or any of its Subsidiaries or ERISA Affiliates or to
which the Company or any of its Subsidiaries or ERISA Affiliates contributes or
is obligated to contribute, including without limitation all employee welfare
benefit plans within the meaning of Section 3(1) of ERISA, all employee pension
benefit plans within the meaning of Section 3(2) of ERISA, and all bonus,
incentive, deferred compensation, vacation, stock purchase, stock option,
restricted stock, severance, termination pay and fringe benefit plans.

 

“Company Common Shares” means the Common Stock, par value $1 Hong Kong Dollar
per share, of the Company.

 

“Contemplated Transactions” means the transactions contemplated by this
Agreement and the exhibits hereto, including, without limitation, purchase and
sale of the Company Common Shares.

 

“Contractual Obligation” means, as to any Person, any agreement, undertaking,
contract, indenture, mortgage, deed of trust, credit agreement, note, evidence
of indebtedness or other instrument, written or otherwise, to which such Person
is a party or by which it or any of its property is bound.

 

“Decrees” has the meaning assigned to such term in Section 3.10(a).

 

“Employment Agreement” means a contract, offer letter or agreement of the
Company or any of its Subsidiaries with or addressed to any individual who is
rendering or has rendered services thereto as an employee or consultant,
pursuant to which the Company or any of its Subsidiaries has any actual or
contingent liability or obligation to provide compensation and/or benefits in
consideration for past, present or future services.

 

“Encumbrance” means any charge, claim, community property interest, equitable
interest, mortgage, lien, option, warrant, purchase right, pledge, security
interest, right of first refusal, marital or community property interest or
restriction of any kind, including any restriction on use, voting (in the case
of any security), transfer, receipt of income or exercise of any other attribute
of ownership.

 

“Environmental Claim” means any claim, action, cause of action, investigation of
which the Company or any of its

 



 2 

 

 

Subsidiaries has knowledge, or written notice by any Person to the Company or
any of its Subsidiaries alleging potential liability (including, without
limitation, potential liability for investigatory costs, cleanup costs,
governmental response costs, natural resources damages, property damages,
personal injuries, or penalties) arising out of, based on or resulting from (a)
the presence, or release into the environment, of any Material of Environmental
Concern at any location, or (b) circumstances forming the basis of any violation
or liability, or alleged violation or liability, of any Environmental Law.

 

“Environmental Laws” means all Federal, state, local, and foreign statute, Law,
regulation, ordinance, rule, common Law, judgment, order, decree or other
governmental requirement or restriction relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, ground water, land surface or subsurface strata and natural
resources), including, without limitation, Laws relating to emissions,
discharges, releases or threatened releases of Materials of Environmental
Concern, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Materials of
Environmental Concern; provided that Environmental Laws does not include the
Occupational Safety and Health Act or any other similar Requirement of Law
governing worker safety or workplace conditions.

 

“Equitable Principles” means applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer and other similar Laws affecting creditors’
rights generally from time to time in effect and to general principles of
equity, regardless of whether in a proceeding at equity or at Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder from time to time.

 

“ERISA Affiliate” means each entity which is a member of a “controlled group of
corporations,” under “common control” or an “affiliated service group” with the
Company or its Subsidiaries within the meaning of Sections 414(b), (c) or (m) of
the Code, or required to be aggregated with the Company or its Subsidiaries
under Section 414(o) of the Code, or is under “common control” with the Company
or its Subsidiaries, within the meaning of Section 4001(a)(14) of ERISA.

 

“Escrow Agreement” has the meaning assigned to such term in Section 2.4.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder by the Commission from time to
time.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“GAAP” means United States generally accepted accounting principles.

 

“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision of any thereof, and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government or any international regulatory body or
self-regulatory organization having or asserting jurisdiction over a Person, its
business or its properties.

 

“Gross Profit” means Revenue minus cost of goods sold. Gross Profit is
calculated before deducting operating expenses, overhead, payroll, taxation,
interest, professional fees, minority interests, and depreciation and
amortization, etc.

 

“Indebtedness” means (a) any consolidated liabilities for borrowed money or
amounts owed in excess of $50,000 (other than consolidated trade accounts
payable incurred in the ordinary course of business), (b) all guaranties,
endorsements and other contingent obligations in respect of indebtedness of
others, whether or not the same are or should be reflected in the Company’s
consolidated balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business, and (c) the present value of
any consolidated lease payments in excess of $50,000 due under leases required
to be capitalized in accordance with GAAP.

 

“Intellectual Property” has the meaning assigned to such term in Section 3.20.

 

“IRS” means the Internal Revenue Service.

 



 3 

 

 

“knowledge of the Company” means the actual knowledge of the chairman or any
executive officer of the Company or any of its Subsidiaries, after due inquiry
of those persons employed by the Company or its Subsidiaries charged with
administrative or operational responsibility for such matter.

 

“Law” means all Federal, state, local, and foreign statute, law, regulation,
ordinance, rule, common law, judgment, order, decree or other governmental
requirement or restriction of all applicable jurisdictions.

 

“Leases” has the meaning assigned to such term in Section 3.15.

 

“Licenses” has the meaning assigned to such term in Section 3.10(b).

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
encumbrance, lien (statutory or other), voting or other restriction, preemptive
right or other security interest of any kind or nature whatsoever.

 

“Material Adverse Effect” means any material adverse change in or affecting (i)
the business, properties, assets, liabilities, operations, results of operations
(financial or otherwise), condition, or prospects of the Company and its
Subsidiaries taken as a whole or (ii) the ability of the Company or any of the
Company’s Subsidiaries to consummate the Contemplated Transactions; provided,
however, that none of the following shall be deemed in themselves, either alone
or in combination, to constitute, and none of the following shall be taken into
account in determining whether there has been, a Material Adverse Effect: (A)
any change in the market price or trading volume of the capital stock of the
Company after the date hereof (B) any changes, events or occurrences in the
United States securities markets which are not specific to the Company, (C) any
changes, events, developments or effects resulting from general economic
conditions, which are not specific to the Company or its Subsidiaries and which
do not affect the Company or its Subsidiaries in a materially disproportionate
manner and (D) any changes resulting from the execution or announcement of this
Agreement and the Contemplated Transactions.

 

“Material Contracts” has the meaning assigned to such term in Section 3.12(a).

 

“Materials of Environmental Concern” means chemicals, pollutants, contaminants,
industrial, toxic or hazardous wastes, substances or constituents, petroleum and
petroleum products (or any by-product or constituent thereof), asbestos or
asbestos-containing materials, lead or lead-based paints or materials, PCBs, or
radon, or any other materials that are regulated by, or may form the basis of
liability under, any Environmental Law.

 

“NASDAQ” means The Nasdaq Stock Market Inc.’s National Market System.

 

“NPCL” has the meaning assigned to such term in Section 4.7.

 

“Net Income” means Revenue, minus all costs of doing business and non-operating
losses, plus non-operating income, as reflected on a company’s income statement.
Costs shall include cost of goods sold, operating expenses, interest, taxes, and
minority interests.

 

“NYSE” means the New York Stock Exchange.

 

“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint-stock company, company, limited
liability company, trust, unincorporated association, Governmental Authority, or
any other entity of whatever nature.

 

“Promissory Note” means the promissory note in substantially the form attached
hereto as Exhibit A, convertible into the Wecast Common Shares subject to
obtaining the Required Vote in accordance with the terms of the Promissory Note.

 

“Purchaser Board of Directors” or “Wecast Board of Directors” means either the
board of directors of the Purchaser or any duly authorized committee thereof.

 

“Purchase Price” has the meaning assigned to such term in Section 2.1.

 

“Purchaser” has the meaning assigned to such term in the Preamble.

 

“Purchaser Indemnitee” has the meaning assigned to such term in Section 8.1.

 



 4 

 

 

“Restricted Period” has the meaning assigned to such term in Section 5.1(a).

 

“Required Vote” has the meaning assigned to such term in Section 4.7(b).

 

“Requirement of Law” means, as to any Person, the certificate of incorporation
and bylaws or other organizational or governing documents of such Person, and
any Law (including, without limitation, Laws related to Taxes and Environmental
Laws), treaty, rule, regulation, ordinance, qualification, standard, license or
franchise or determination of an arbitrator or a court or other Governmental
Authority, including the NYSE or NASDAQ or any national securities exchange or
automated quotation system on which the Common Stock is listed or admitted to
trading, in each case applicable to, or binding upon, such Person or any of its
property or to which such Person or any of its property is subject or pertaining
to any or all of the transactions contemplated hereby.

 

“Return” has the meaning assigned to such term in Section 5.1(a)(ix).

 

“Revenue” means the income generated from sale of goods or services, or any
other use of capital or assets, before any costs or expenses are deducted.
Revenue is shown usually as the top item in an income statement from which all
charges, costs, and expenses are subtracted to arrive at net income.

 

“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission.

 

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder by the Commission from time to time.

 

Subsidiary” of any specified Person means any other Person more than 50% of the
outstanding voting securities of which is owned or controlled, directly or
indirectly, by such specified Person or by one or more other Subsidiaries of
such specified Person, or by such specified Person and one or more other
Subsidiaries of such specified Person. For the purposes of this definition,
“voting securities” means securities which ordinarily have voting power for the
election of directors (or other Persons having similar functions), whether at
all times or only so long as no senior class of securities has such voting power
by reason of any contingency, or other ownership interests ordinarily
constituting a majority voting interest. For the avoidance of doubt, with regard
to the Company, Subsidiaries shall include, but not be limited to, M.Y. Products
Global Limited, M.Y. Products Global Holdings Limited, Shanghai Blueworld
Investment Consultant Limited, Wecast Supply Chain Management, M.Y. Products
LLC, and Wecast Supply Chain Management Hong Kong Limited.

 

“Tax Claim” has the meaning assigned to such term in Section 5.1(a)(ix).

 

“Tax” or “Taxes” means any taxes, assessment, duties, fees, levies, imposts,
deductions, or withholdings, including income, gross receipts, ad valorem, value
added, excise, real or personal property, asset, sales, use, license, payroll,
transaction, capital, net worth and franchise taxes, estimated taxes,
withholding, employment, social security, workers’ compensation, utility,
severance, production, unemployment compensation, occupation, premium, windfall
profits, transfer and gains taxes, or other governmental charges of any nature
whatsoever, imposed by any taxing authority of any government or country or
political subdivision of any country, and any liabilities with respect thereto,
including any penalties, additions to tax, fines or interest thereon and
includes any liability for Taxes of another Person by Contract, as a transferee
or successor, under Treasury Regulation 1.1502 -6 or analogous state, local or
foreign Requirement of Law provision or otherwise.

 

“Trading Affiliates” has the meaning assigned to such term in Section 3.30.

 

“Voting Securities” means any class or classes of stock of the Company pursuant
to which the holders thereof have the general power under ordinary circumstances
to vote with respect to the election of the Board of Directors, irrespective of
whether or not, at the time, stock of any other class or classes shall have, or
might have, voting power by reason of the happening of any contingency.

 

“Wecast Agreements” has the meaning assigned to such term in Section 3.1.

 

“Wecast Common Shares” has the meaning assigned to such term in the Preamble.

 



 5 

 

 

Article 2
PURCHASE AND SALE OF SECURITIES 

 

2.1           Purchase and Sale of Securities. Subject to the terms set forth
herein and in reliance upon the representations set forth below, at the Closing,
the Seller shall sell to the Purchaser the Company Common Shares for an
aggregate purchase price of (i) $800,000 (the “Purchase Price”) and (ii) the
Promissory Note with the principal and interest thereon convertible into the
Wecast Common Shares in exchange for a guarantee that the Company will achieve
certain financial goals within 12 months of the Closing, under the terms set
forth in Section 2.3 hereof.

 

2.2           Closing. Subject to the last sentence of this Section 2.2, the
sale and purchase of the Company Common Shares shall take place at a closing
(the “Closing”) to be held at the offices of Cooley LLP, 1114 Avenue of the
Americas, New York, New York (except that the Closing may be conducted as a
“virtual closing”, with the parties providing signature pages to each other
electronically or via facsimile), at 10:00 A.M., local time, on the Closing
Date. On the first Business Day after the conditions set forth in Sections 6.1
and 7.1 (other than those to be satisfied on the Closing Date, which shall be
satisfied or waived on such date) have been satisfied or waived by the party
entitled to waive such conditions or such later date and time as the parties may
agree in writing (the “Closing Date”), the Purchaser shall (a)(i) deliver to the
Seller by wire transfer in immediately available funds to an account or accounts
designated in writing by the Seller to the Purchaser on the Closing Date, funds
in an amount equal to the Purchase Price, (ii) deliver to Seller the Promissory
Note, and (iii) make or cause to be made the deliveries applicable to the
Purchaser set forth in Section 7.1 and (b) the Seller shall (i) deliver to the
Purchaser the Company Common Shares and (ii) make or cause to be made the
deliveries set forth in Section 6.1. In no event shall the Purchaser by reason
of this Section 2.2, any of the other terms of this Agreement or otherwise, be
obligated to deliver to the Seller any of the Wecast Common Shares unless and
until the terms set forth in Section 2.3 have been fulfilled by the Company.

 

2.3           Performance Guarantee. Seller guarantees that the business of the
Company and its subsidiaries (the “Sun Video Business”) shall achieve (i)
audited Revenue of two hundred fifty million U.S. dollars ($250,000,000) (the
“Revenue Performance Guarantee”), and (ii) fifteen million U.S. dollars
($15,000,000) of audited Gross Profit (the “Profit Performance Guarantee”, and
together with the Revenue Performance Guarantee the “Performance Guarantees”),
within twelve (12) months of the Closing (the “Performance Guarantee Time”). If
the Sun Video Business fails to meet either of the Revenue Performance Guarantee
or the Profit Performance Guarantee within the Performance Guarantee Time,
Seller shall forfeit back to the Purchaser the Wecast Common Shares, on a pro
rata basis based on the Performance Guarantee for which the Sun Video Business
achieves the lowest percentage of the respective amount guaranteed in
subsections (i) and (ii) of this Section 2.3. For the avoidance of doubt, the
Performance Guarantees shall be based on the consolidated Revenue and Gross
Profit of the Company, its subsidiaries, and any new businesses started by the
Company or its subsidiaries (“New Businesses’), prior to the subtraction of any
minority interests. The Performance Guarantees shall also include the
consolidated Revenue and Gross Profit of any companies acquired by the Company
or its subsidiaries (“Acquisitions”), provided that Wecast’s Board of Directors
approves of such future acquisitions. Seller shall secure or provide financing
for New Businesses and Acquisitions in the form of loans or equity participation
at the subsidiary level. The Wecast Common Shares shall be held in escrow, under
the terms set forth in Section 2.4 below, and shall be disbursed on a quarterly
basis under the terms of the Escrow Agreement (as defined below) based on the
Company’s unaudited quarterly financial statements. Wecast Common Shares
distributed to the Seller from the Escrow Account shall be subject to forfeiture
back to the Purchaser at the end of each Wecast fiscal year to the extent
Wecast’s auditor determines that year’s Performance Guarantees entitles the
Seller to less Wecast Common Shares than the number of Wecast Common Shares that
have already been distributed. For Wecast Common Shares distributed in 2017,
once Wecast’s auditor has approved Wecast’s 2017 fiscal year financials, any
non-forfeited shares shall no longer be subject to future forfeiture. Wecast
Common Shares distributed in 2018 shall be subject to Wecast’s 2018 audit.
Forfeited Wecast Common Shares do not have to be the same exact share
certificates that were issued under this Agreement and the Note.

 

2.4           Escrow. Upon conversion of the Promissory Note into Wecast Common
Shares per the terms set forth in the Promissory Note, Purchaser will deposit
the Wecast Common Shares into the Escrow Account (as defined in the Escrow
Agreement) to be held and disbursed on a quarterly basis by the Escrow Agent (as
defined in the Escrow Agreement) pursuant to a mutually agreeable escrow
agreement, substantially in the form attached hereto as Exhibit B (the “Escrow
Agreement”).

 

2.5           Profit Sharing. If the Sun Video Business achieves more than fifty
million U.S. dollars ($50,000,000) in cumulative audited Net Income within 3
years of Closing, (the “Net Income Threshold”), Purchaser shall pay Seller 50%
of the amount of any cumulative audited Net Income above the Net Income
Threshold. Profit share payments shall be made on an annual basis, in either
cash or stock at the discretion of the Wecast Board of Directors, following each
year’s annual audit. If the Wecast Board of Directors decides to make the
payment in stock, the number of Wecast common stock shares to be awarded shall
be calculated based on the Wecast common stock market price at the time of the
Wecast annual audit.

 



 6 

 

 

Article 3
REPRESENTATIONS AND WARRANTIES OF THE SELLER  

 

The Seller hereby represents and warrants to the Purchaser as follows:

 

3.1           Corporate Existence and Power.

 

(a)          The Seller (a) is a corporation duly incorporated, validly existing
and in good standing under the Laws of the British Virgin Islands; and (b) has
all requisite corporate power and authority to execute, deliver and perform its
obligations under this Agreement, the Escrow Agreement and the Promissory Note
(collectively, the “Wecast Agreements”).

 

(b)          The Company (a) is a corporation duly incorporated, validly
existing and in good standing under the Laws of Hong Kong; (b) has all requisite
corporate power and authority to own and operate its properties, to lease the
properties it operates as lessee and to carry on its business as currently
conducted and currently contemplated to be conducted; and (c) has (or will have,
as applicable) all requisite corporate power and authority to execute, deliver
and perform its obligations under the Wecast Agreements. The Company is duly
qualified to do business as a foreign corporation in, and is in good standing
under the Laws of, each jurisdiction in which the conduct of its business or the
nature of the property owned requires such qualification except where the
failure to be so qualified or in good standing, individually or in the aggregate
would not be materially adverse to the Company.

 

3.2           Subsidiaries. Except as set forth on Schedule 3.2, the Company has
no Subsidiaries and no interest or investments in any corporation, partnership,
limited liability company, trust or other entity or organization. Each
Subsidiary listed on Schedule 3.2 has been duly organized, is validly existing
and in good standing under the Laws of the jurisdiction of its organization, has
all requisite corporate (or, in the case of an entity other than a corporation,
other) power and authority to own and operate its properties, to lease the
properties it operates as lessee and to carry on its business as currently
conducted and currently contemplated to be conducted, and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or the nature of its properties requires such
qualification except where the failure to be so qualified or in good standing,
individually or in the aggregate, has not had and would not be materially
adverse to the Company. Except as set forth on Schedule 3.2, all of the issued
and outstanding stock (or equivalent interests) of each Subsidiary set forth on
Schedule 3.2 has been duly authorized and validly issued, is fully paid and
non-assessable and is owned by the Company free and clear of any Liens and there
are no rights, options or warrants outstanding or other agreements to acquire
shares of stock (or equivalent interests) of such Subsidiary. Schedule 3.2 sets
forth the capitalization of each of the Subsidiaries, including the amount and
kind of equity interests held by the Company in the Subsidiary and the
percentage interest represented thereby.

 

3.3           Corporate Authorization; No Contravention. The execution, delivery
and performance by the Seller of each Wecast Agreement and the consummation of
the transactions contemplated thereby, (a) subject to the satisfaction of the
matters described in Section 3.24, have been duly authorized by all necessary
corporate action of the Seller and Company; (b) do not contravene the terms of
the Articles of Incorporation or Bylaws or the organizational documents of the
Seller, the Company or their respective Subsidiaries; (c) do not entitle any
Person to exercise any statutory or contractual preemptive rights to purchase
shares of capital stock or any equity interest in the Seller or the Company and
(d) subject to receipt or satisfaction of the approvals, consents, exemptions,
authorizations or other actions, notices or filings set forth on Schedule 3.4,
and do not violate or result in any breach or contravention of, a default under,
or an acceleration of any obligation under or the creation (with or without
notice, lapse of time or both) of any Lien under, result in the termination or
loss of any right or the imposition of any penalty under any Contractual
Obligation of the Seller or the Company or its Subsidiaries or by which their
respective assets or properties are bound or any Requirement of Law applicable
to the Seller, the Company or its Subsidiaries or by which their respective
assets or properties are bound. No event has occurred and no condition exists
which (upon notice or the passage of time or both) would constitute, or give
rise to: (i) any breach, violation, default, change of control or right to cause
the Seller or the Company to repurchase or redeem under, (ii) any Lien on the
assets of the Seller, the Company or any of its Subsidiaries under, (iii) any
termination right of any party, or any loss of any right or imposition of any
penalty, under or (iv) any change or acceleration in the rights or obligations
of any party under, any material Contractual Obligation of the Seller, the
Company or its Subsidiaries (or by which their respective assets or properties
are bound) or the Articles of Incorporation or Bylaws or the organizational
documents of the Company’s Subsidiaries except for any of the foregoing that,
individually or in the aggregate, would not be material to the Company or its
Subsidiaries.

 



 7 

 

 

3.4           Governmental Authorization; Third Party Consents. Except as set
forth on Schedule 3.4, no approval, consent, qualification, order, exemption,
authorization or other action by, or notice to, or filing with, any Governmental
Authority, or any other Person in respect of any Requirement of Law, Contractual
Obligation or otherwise, and no lapse of a waiting period under a Requirement of
Law, is necessary or required in connection with the execution, delivery or
performance (including, without limitation, sale and delivery of the Company
Common Shares by the Seller, or enforcement against the Seller or the Company,
of the Wecast Agreements or the consummation of the Contemplated Transactions
except for any of the foregoing that, individually or in the aggregate, would
not be material to the Seller, the Company or its Subsidiaries.

 

3.5           Binding Effect. Each of the Wecast Agreements has been (or will,
as of the Closing, be, as applicable) duly authorized, executed and delivered by
the Seller and, subject to Equitable Principles, constitutes (or will, as of the
Closing, constitute, as applicable) the legal, valid and binding obligation of
the Seller enforceable against the Seller in accordance with its terms.

 

3.6           Capitalization of the Company and its Subsidiaries. The authorized
stock of the Company consists of 10,000 ordinary shares. There are no shares of
Common Stock or any other equity security of the Company issuable upon
conversion or exchange of any security of the Company or any of its Subsidiaries
nor any rights, options or warrants outstanding or other agreements to acquire
shares of stock of the Company or any of its Subsidiaries. Neither the Company
nor any of its Subsidiaries is contractually obligated to issue any shares of
stock or to purchase, redeem or otherwise acquire any of its outstanding shares
of stock. Neither the Company nor any of its Subsidiaries has created any
“phantom stock,” stock appreciation rights or other similar rights the value of
which is related to or based upon the price or value of the Common Stock.
Neither the Company nor any of its Subsidiaries has outstanding debt or debt
instruments providing for voting rights with respect to the Company or such
Subsidiary to the holders thereof. No stockholder of the Company or any of its
Subsidiaries or other Person is entitled to any preemptive or similar rights to
subscribe for shares of stock of the Company or any of its Subsidiaries. All of
the issued and outstanding shares of Company Common Shares are duly authorized,
validly issued, fully paid, and nonassessable. Neither the Company nor any of
its Subsidiaries has granted to any Person the right to demand or request that
the Company or such Subsidiary effect a registration under the Securities Act of
any securities held by such Person or to include any securities of such Person
in any such registration by the Company or such Subsidiary.

 

3.7           Ownership of Company Common Shares. The Seller owns, beneficially
and of record, the Company Common Shares free and clear of all Encumbrances
(other than transfer restrictions arising under applicable Law). Seller does not
own the Company Common Shares jointly with any other Person, and no other Person
has any right to consent to or vote upon the transactions contemplated by this
Agreement or any other Wecast Agreement. There is no agreement that requires a
Seller or the Company to sell, issue or purchase any of the Company Common
Shares or other securities of the Company. At Closing, Seller will transfer to
Purchaser valid title to the Company Common Shares free and clear of all
Encumbrances (other than transfer restrictions arising under applicable Law).

 

3.8           Absence of Certain Developments. Since December 31, 2011, (a) each
of the Company and its Subsidiaries has operated in the ordinary course, (b)
there has been no occurrence or event of the type set forth in Section 5.1(a),
and there has occurred no fact, event, circumstance or development that,
individually or in the aggregate, has had or would reasonably be expected to
have a Material Adverse Effect.

 

3.9           Indebtedness; No Undisclosed Liabilities. Schedule 3.9 sets forth
the Indebtedness of the Company. Neither the Company nor any of its Subsidiaries
has any material liabilities or obligations of any nature, whether or not
accrued, contingent or otherwise, except (a) as set forth on Schedule 3.9, and
(b) liabilities incurred in connection with the Contemplated Transactions that
are not in breach of this Agreement.

 

3.10         Compliance with Laws; Licenses.

 

(a)          Neither the Company nor any of its Subsidiaries in the conduct of
its business, is, or since December 31, 2011, has been, in violation of any
Requirement of Law, or any judgments, orders, rulings, injunctions or decrees of
a Governmental Authority (collectively, “Decrees”), applicable thereto or to the
employees conducting such business, except for violations that, individually or
in the aggregate, have not had and would not reasonably be expected to have a
Material Adverse Effect.

 

(b)          The Company and its Subsidiaries as applicable, have obtained or
made, as the case may be, all permits, licenses, authorizations, orders and
approvals, and all filings, applications and registrations with, all
Governmental Authorities (“Licenses”), that are required to conduct the
businesses of the Company and its Subsidiaries in the manner and to

 



 8 

 

 

the full extent as currently conducted or currently contemplated to be conducted
except where such failure to obtain or make, individually or in the aggregate,
would not be materially adverse to the Company. None of such Licenses is subject
to any restriction or condition that limits or would reasonably be expected to
limit in any material way the full operation of the Company or its Subsidiaries
as currently conducted or currently contemplated to be conducted. Each of the
Licenses has been duly obtained, is valid and in full force and effect, and is
not subject to any pending or threatened proceeding to limit, condition,
suspend, cancel, suspend, or declare such License invalid. Neither the Company
nor any of its Subsidiaries is in default in any material respect with respect
to any of the Licenses, and to the knowledge of the Company no event has
occurred which constitutes, or with due notice or lapse of time or both may
constitute, a default by the Company or any such Subsidiary under any License.

 

3.11         Litigation. There is no legal action, suit, arbitration, proceeding
or, to the knowledge of the Company, other legal, administrative or other
governmental investigation or inquiry pending or claims asserted (or, to the
knowledge of the Company, any threat thereof) against the Company or any of its
Subsidiaries or relating to any of the Wecast Agreements or the Contemplated
Transactions or against any officer, director or employee of the Company in
connection with such Person’s relationship with or actions taken on behalf of
the Company. The Company is not subject to any Decree that, individually or in
the aggregate, has had or would reasonably be expected to be material to the
Company.

 

3.12         Material Contracts.

 

(a)          Schedule 3.12(a) sets forth a true, correct and complete list of
the following Contractual Obligations (including every written amendment,
modification or supplement to the foregoing or other material amendment,
modification or supplement to the foregoing that is binding on the Company or
any of its Subsidiaries) to which the Company or any of its Subsidiaries is a
party: (i) any Contractual Obligation that is a “material contract” (as such
term is defined in Item 601(b)(10) of Regulation S-K of the Commission), (ii)
Contractual Obligations that collectively represent the top 5 agreements (based
on cost) with content licensors for the Company and its Subsidiaries during the
Company’s last fiscal year, (iii) Contractual Obligations that collectively
represent the top 5 agreements (based on revenue) for distribution services and
cooperation agreements of the Company and its Subsidiaries during the Company’s
last fiscal year, (iv) any Contractual Obligation (other than a Contractual
Obligation described in one of the other provisions of this Section 3.12(a)
without regard to any threshold contained therein) that involves annual
expenditures during the Company’s last fiscal year by the Company or any Company
Subsidiary in excess of $200,000 and is not otherwise cancelable by the Company
or any of its Subsidiaries without any financial or other penalty on 90-days’ or
less notice, (v) any Lease for real property or (vi) any other Contractual
Obligation that is material to the Company or its Subsidiaries (each Contractual
Obligation referenced above in clauses (i) through (vi) individually, a
“Material Contract” and collectively, “Material Contracts”); provided that, with
respect to Company Material Contracts described above, such list shall identify
the date of such contract and any communications (written or, to the knowledge
of the Company, oral) received by the Company or its Subsidiaries from any party
to such contract or on behalf of any such party that such party intends to
cancel, terminate, seek re-bidding of or fail to renew such contract. Except as
set forth on Schedule 3.12(a), the Company has delivered or made available true,
correct and complete copies of all such Contractual Obligations to counsel to
Purchaser.

 

(b)          All of the Material Contracts are valid, binding and in full force
and effect in all material respects and enforceable by the Company in accordance
with their respective terms in all material respects, subject to Equitable
Principles. The Company is not in material default or breach under any of its
Contractual Obligations or organizational documents and, to the knowledge of the
Company, no other party to any of its Contractual Obligations is in material
default or breach thereunder (and no event has occurred which with the passage
of time or the giving of notice or both would result in a material default or
breach by the Company or, to the knowledge of the Company, by any other party
thereunder). Except as set forth on Schedule 3.12(b), neither the Company nor
any of its Subsidiaries is a party to any non-competition agreement or any other
agreement or obligation that materially limits or will materially limit the
Company or any of its Subsidiaries from engaging in any line of business in any
territory.

 

3.13         Environmental. The Company and its Subsidiaries are, and have been,
in compliance with all Environmental Laws, except where such non-compliance,
individually or in the aggregate, has not had and would not reasonably be
expected to be materially adverse to the Company. Neither the Company nor any of
its Subsidiaries has received any written notice that alleges that the Company
or its Subsidiaries is not in compliance with any Environmental Laws, and to the
knowledge of the Company, there are no circumstances that could reasonably be
expected to prevent or interfere with such compliance in the future. There is no
Environmental Claim pending, or to the knowledge of the Company, threatened
against the Company or any of its Subsidiaries with respect to the operations or
business of the Company or its Subsidiaries, or against any Person whose
liability for any Environmental Claim the Company or its Subsidiaries has
retained or assumed either contractually or by

 



 9 

 

 

operation of Law. There has been no release at any time of any Materials of
Environmental Concern at, on, about, under or within any real property
currently, or to the knowledge of the Company, formerly owned, leased, operated
or controlled by the Company or any of its Subsidiaries or any of their
predecessors.

 

3.14         Taxes. All Returns required to be filed by the Company and each of
its Subsidiaries have been timely filed (after giving effect to any valid
extensions of time in which to make such filings) and all such Returns are true,
complete, and correct in all material respects. All Taxes that are due or
claimed to be due from the Company and each of its Subsidiaries have been timely
paid, other than those (i) currently payable without penalty or interest or (ii)
being contested in good faith and by appropriate proceedings and for which, in
the case of both clauses (i) and (ii), adequate reserves have been established
on the books and records of the Company and its Subsidiaries in accordance with
GAAP. There are no proposed, asserted, ongoing or to the knowledge of the
Company, threatened, assessments, examinations, claims, deficiencies, Liens or
other litigation with regard to any Taxes or Returns of the Company or any of
its Subsidiaries. To the knowledge of the Company, the accruals and reserves on
the books and records of the Company and its Subsidiaries in respect of any Tax
liability for any taxable period not finally determined are adequate to meet any
assessments of Tax for any such period. The Company is not a United States real
property holding corporation as defined in Section 897(c)(2) of the Code. The
Company and each of its Subsidiaries are not currently the beneficiary of any
extension of time within which to file any Tax Return. All material amounts
required to be collected or withheld by the Company or any of its Subsidiaries
have been collected or withheld and any such amounts that are required to be
remitted to any taxing authority have been duly and timely remitted. Neither the
Company nor any of its Subsidiaries has waived any statute of limitations in
respect of Taxes or agreed to any extension of time with respect to a Tax
assessment or deficiency. No taxing authority in a jurisdiction where the
Company or its Subsidiaries do not file Tax Returns has made a written claim or
assertion that the Company or its Subsidiaries are or may be subject to taxation
by such jurisdiction. The Company and each of its Subsidiaries is not a party to
or bound by any Tax sharing or Tax allocation or similar Contractual Obligation.
True and complete copies of all income Tax Returns that have been filed by the
Company or any of its Subsidiaries for Tax periods after December 31, 2008 have
been delivered or made available to the Purchaser. The Company and each of its
Subsidiaries (A) has not been a member of an affiliated group filing a
consolidated federal income Tax Return (other than a group of which the Company
was the common parent) or (B) does not have any liability for the Taxes of any
Person (other than the Company) under Treasury Regulation ss. 1.1502 -6 (or any
similar provision of state, local, or foreign Requirement of Law), as a
transferee or successor, by contract, or otherwise. The Company and each of its
Subsidiaries has not agreed, and is not required to include in income any
adjustment pursuant to Section 481(a) of the Code (or analogous provision of
foreign, state, or local Requirement of Law) by reason of a change in accounting
method or otherwise, and the Company and each of its Subsidiaries does not have
knowledge that the Internal Revenue Service (or other taxing authority) has
proposed or is considering any such change in accounting. The Company and each
of its Subsidiaries will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any: (A) “closing
agreement” as described in Code ss. 7121 (or any corresponding or similar
provision of state, local or foreign income Tax Requirement of Law) executed on
or prior to the Closing Date; (B) installment sale or open transaction
disposition made on or prior to the Closing Date; or (C) prepaid amount received
on or prior to the Closing Date.

 

3.15         Title to Property and Assets; Leases. Except as set forth on
Schedule 3.15, each of the Company and its Subsidiaries has good and marketable
title, free and clear of all Liens to all of its assets, including all real
property and interests in real property owned in fee simple by the Company and
its Subsidiaries and all real property leased, subleased or otherwise occupied
by the Company and its Subsidiaries and any assets and properties which it
purports to own, except (i) Liens for taxes not yet due and payable and (ii)
Liens that do not interfere with the use, utility or value of such assets in any
material respect. All leases to which the Company or any of its Subsidiaries is
a party (collectively, the “Leases”) are valid and binding and in full force and
effect in accordance with their respective terms on the Company and its
Subsidiaries and, to the knowledge of the Company, with respect to each other
party to any such Leases, except, in each case, subject to Equitable Principles.
No material default (or event which, with the giving of notice or passage of
time, or both, would constitute a material default) by the Company or any of its
Subsidiaries, or to the knowledge of the Company by any other party thereto, has
occurred and is continuing under the Leases. The Company and its Subsidiaries
enjoy a peaceful and undisturbed possession under all such Leases to which any
of them is a party as lessee. With respect to each Lease, to the knowledge of
the Company, either (a) such Lease is not subject or subordinate to any
mortgage, deed of trust or other lien which has priority over such Lease, or (b)
the holder of any such lien has entered into a valid, binding and enforceable
nondisturbance agreement in favor of the lessee pursuant to which the Lease
cannot be extinguished or terminated by reason of any foreclosure or other
acquisition of title by such holder if the lessee thereunder is not in default
under the Lease as of the date of acquisition of title. As used herein, the term
“Lease” shall also include subleases or other occupancy agreements (and any
amendments thereto) and the term “lessee” shall also include any sublessee or
other occupant. Neither the Company nor any of its Subsidiaries own any real
property.

 



 10 

 

 

3.16         Compliance with ERISA. Except as set forth on Schedule 3.16, the
Company has made available to the Purchaser true and complete copies of each
Employment Agreement and each material Company Benefit Plan, as well as certain
related documents, including, but not limited to, (a) the actuarial report for
such Company Benefit Plan (if applicable) for each of the last two years, (b)
the most recent determination letter from the IRS (if applicable) for such
Company Benefit Plan, (c) the two most recent annual reports (Series 5500 and
related schedules) required under ERISA (if any), (d) the most recent summary
plan descriptions (with all material modifications) and (e) all material
communications to any current or former employees of the Company relating to any
material Company Benefit Plan or Employment Agreement. Except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect: (A) each of the Company Benefit Plans has been operated and
administered in all material respects in compliance with its terms and all
applicable Laws; (B) each of the Company Benefit Plans intended to be
“qualified” within the meaning of Section 401(a) of the Code is so qualified;
and (C) there are no pending, or to the knowledge of Company, threatened claims
(other than routine claims for benefits) by, on behalf of or against any of the
Company Benefit Plans or any trusts related thereto or pursuant to any
Employment Agreement. Neither the Company nor any ERISA Affiliate currently
sponsors, maintains or contributes to, and is not required to contribute to, nor
has ever sponsored, maintained or contributed to, and been required to
contribute to, or incurred any liability with respect to any “employee benefit
plan” (within the meaning of Section 3(3) of ERISA) that is subject to Section
302 of the Code or Title IV of ERISA. No non-exempt “prohibited transaction,”
within the meaning of Section 4975 of the Code or Section 406 of ERISA, has
occurred with respect to any Company Benefit Plan which could, individually or
in the aggregate, reasonably be expected to result in a material liability to
the Company. No material liability under any Company Benefit Plan has been
funded nor has any such obligation been satisfied with the purchase of a
contract from an insurance company as to which the Company has received notice
that such insurance company is insolvent or is in rehabilitation or any similar
proceeding. No Company Benefit Plan is under audit or, to the knowledge of the
Company, investigation by, or is the subject of a proceeding with respect to,
the IRS, the Department of Labor or the Pension Benefit Guaranty Corporation,
and, to the knowledge of the Company, no such audit, investigation or proceeding
is threatened. Except as set forth on Schedule 3.16, with respect to each
Company Benefit Plan which provides medical benefits, short-term disability
benefits or long-term disability benefits (other than any “pension plan” within
the meaning of Section 3(2) of ERISA), all claims incurred by the Company under
such Company Benefit Plan are either insured pursuant to a contract of insurance
whereby the insurance company bears any risk of loss with respect to such claims
or covered under a contract with a health maintenance organization pursuant to
which such health maintenance organization bears the liability for such claims.
Except as set forth on Schedule 3.16 hereto, neither the execution and delivery
of this Agreement nor the consummation of the transactions contemplated hereby
will (either alone or in conjunction with any other event such as termination of
employment) (i) result in, or cause any increase, acceleration or vesting of,
any payment, benefit or award under any Company Benefit Plan or Employment
Agreement to any director or employee of Company or any of its Subsidiaries,
(ii) give rise to any obligation to fund for any such payments, awards or
benefits, (iii) give rise to any limitation on the ability of the Company or any
of its Subsidiaries to amend or terminate any Company Benefit Plan, or (iv)
result in any payment or benefit that will or may be made by the Company or any
of its Subsidiaries or affiliates that will be characterized as an “excess
parachute payment,” within the meaning of Section 280G of the Code. Except as
set forth on Schedule 3.16, neither the Company nor any of its Subsidiaries or
ERISA Affiliates has any liability to provide any post-retirement or
post-termination life, health, medical or other welfare benefits to any current
or former employees or beneficiaries or dependents thereof which, individually
or in the aggregate, is material, except for health continuation coverage as
required by Section 4980B of the Code or Part 6 of Title I of ERISA or
applicable state healthcare continuation coverage Laws which, individually or in
the aggregate, is at no material expense to the Company and its Subsidiaries.
With respect to each Company Benefit Plan, there are no understandings,
agreements or undertakings that would prevent the Company from amending or
terminating such Company Benefit Plan at any time without incurring material
liability thereunder other than in respect of accrued obligations and medical or
welfare claims incurred prior to such amendment or termination.

 

3.17         Labor Relations; Employees.

 

(a)          (i) Neither the Company nor any of its Subsidiaries is a party to
any collective bargaining agreement, labor union contract, or trade union
agreement (each a “Collective Bargaining Agreement”), (ii) to the knowledge of
the Company, there are no activities or proceedings of any labor or trade union
to organize any employees of the Company or any of its Subsidiaries; (iii) no
Collective Bargaining Agreement is being negotiated by the Company or any of its
Subsidiaries, (iv) there is no strike, lockout, slowdown, or work stoppage
against the Company or any of its Subsidiaries pending or, to the knowledge of
the Company, threatened that may interfere with the respective business
activities of the Company or any of its Subsidiary.

 

(b)          The Company and its Subsidiaries have complied in all material
respects with applicable Laws with respect to employment (including but not
limited to applicable Laws regarding wage and hour requirements, correct

 



 11 

 

 

classification of independent contractors and of employees as exempt and
non-exempt, immigration status, discrimination in employment, employee health
and safety, and collective bargaining).

 

(c)          The Company and each of its Subsidiaries have withheld all amounts
required by applicable Law to be withheld from the wages, salaries, and other
payments to employees, and are not, to the knowledge of the Company, liable for
any arrears of wages or any taxes or any penalty for failure to comply with any
of the foregoing. Neither the Company nor any of its Subsidiaries is liable for
any material payment to any trust or other fund or to any Governmental
Authority, with respect to unemployment compensation benefits, social security
or other benefits for employees (other than routine payments to be made in the
ordinary course of business consistent with past practice).

 

3.18         Certain Payments. Neither the Company nor any Subsidiary nor, to
the knowledge of the Company, any director, officer, agent, employee, or other
Person associated with or acting on behalf of any of them, has directly or
indirectly (a) made any contribution, gift, bribe, rebate, payoff, influence
payment, kickback, or other payment to any Person, private or public, regardless
of form, whether in money, property, or services (i) to obtain favorable
treatment in securing business, (ii) to pay for favorable treatment for business
secured, (iii) to obtain special concessions or for special concessions already
obtained, for or in respect of the Company or any Subsidiary or any Affiliate of
the Company or any Subsidiary, or (iv) in violation of any Requirement of Law,
or (b) established or maintained any fund or asset that has not been recorded in
the books and records of the Company.

 

3.19         Insurance. The Company and its Subsidiaries maintain, with
financially sound and reputable insurers, insurance in such amounts, including
deductible arrangements, and of such a character as is, in the judgment of the
Board of Directors, reasonable in light of the risks faced by the Company in the
conduct of its business. All policies of title, fire, liability, casualty,
business interruption, workers’ compensation and other forms of insurance
including, but not limited to, directors and officers insurance, held by the
Company and its Subsidiaries, are in full force and effect in accordance with
their terms. Neither the Company nor any of its Subsidiaries is in default in
any material respect under any provisions of any such policy of insurance that
has not been remedied and no such Person has received notice of cancellation of
any such insurance.

 

3.20         Intellectual Property. The Company and its Subsidiaries own the
entire and unencumbered right, title and interest in and to, or possess adequate
licenses or other rights to use, all intellectual property, including but not
limited to, patents, trademarks, service marks, trade names, trade secrets,
copyrights, domain names, computer software (including but not limited to code,
data, databases and documentation) and know-how used in, or necessary to, the
business as currently conducted or currently contemplated to be conducted by the
Company or any of its Subsidiaries (the “Intellectual Property”) except where
such failure to so own or possess, individually or in the aggregate, has not had
and would not reasonably be expected to have a Material Adverse Effect. All
Intellectual Property which is a material patent, trademark, service mark, trade
name, copyright or domain name is set forth on Schedule 3.20. The Company and
each of its Subsidiaries have performed all commercially reasonable acts to
protect and maintain its material Intellectual Property, including but not
limited to paying all required fees and Taxes to maintain all registrations and
applications of such Intellectual Property in full force and effect. Except as
set forth on Schedule 3.20, none of the Company or any of its Subsidiaries has
received any written notice of infringement of or conflict with (or knows of
such infringement of or conflict with) asserted rights of others with respect to
the use of Intellectual Property. To the knowledge of the Company, the Company
and its Subsidiaries do not in the conduct of their business infringe or
conflict with any right of any third party. Except as set forth on Schedule
3.20, neither the Company nor any of its Subsidiaries have asserted within two
years of the date hereof, any claim against any third party that such party has
violated, infringed, misappropriated or misused, in any material respect, any
Intellectual Property. The Company and its Subsidiaries have taken commercially
reasonable precautions to preserve and protect the availability,
confidentiality, security and integrity of data held or transmitted by or
through the Company and its Subsidiaries’ computer networks, software, hardware,
and other systems.

 

3.21         Affiliate Transactions.

 

(a)          Except for transactions described on Schedule 3.21(a) and the
Contemplated Transactions, (i)(w) no current officer, director or employee of
the Company or any of its Subsidiaries, (x) to the knowledge of the Company, no
former officer, director or employee of the Company or any of its Subsidiaries,
(y) to the knowledge of the Company, no Affiliate or associate of any current
officer, director or employee of the Company or any of its Subsidiaries and (z)
to the knowledge of the Company, no Affiliate or associate of any former
officer, director or employee of the Company or any of its Subsidiaries has,
directly or indirectly, any interest in any contract, arrangement or property
(real or personal, tangible or intangible) used by the Company or any such
Subsidiary or in their respective businesses, or in any supplier, distributor or
customer of the Company or any such Subsidiary (other than indirectly through
such Person’s ownership of the securities of a corporation whose stock is traded
on a national securities exchange or in the over-the-counter market and less
than one percent (1%) of the stock of such

 



 12 

 

 

corporation is beneficially owned by such Person) and (ii) neither the Company
nor any of its Subsidiaries shares any assets, rights or services with any
entity that is controlled by any current officer, director or employee of the
Company or any of its Subsidiaries or, to the knowledge of the Company, by any
former officer, director or employee of the Company or any of its Subsidiaries.

 

(b)          Except as set forth on Schedule 3.21(b), each ongoing intercompany
transaction set forth on Schedule 3.21(a) is on terms that are (i) consistent
with the past practice of the Company and (ii) at least as favorable in the
aggregate for such transaction to the Company as would be available with
independent third parties dealing at arms’ length.

 

3.22         Investment Company Act. Neither the Company nor any of its
Subsidiaries is, and, after giving effect to consummation of the transactions
contemplated hereby and by the other Wecast Agreements, will be, an “investment
company” or an entity “controlled by” an “investment company” (as such terms are
defined in the Investment Company Act of 1940, as amended).

 

3.23         Board Approval; Stockholder Approval. The Board of Directors at a
meeting duly called and held has unanimously determined the Contemplated
Transactions to be advisable and in the best interests of the Seller and its
stockholders and has approved the Contemplated Transactions. To the extent
approval by the Seller’s stockholders is necessary in connection with the
execution and delivery of the Wecast Agreements or the consummation of the
Contemplated Transactions, such approval has been obtained.

 

3.24         Securities. The Company Common Shares, when issued and delivered in
accordance with the terms of this Agreement, will be duly and validly issued and
outstanding, fully paid and nonassessable and free and clear of any Liens (other
than any Liens granted by any Purchaser), not subject to preemptive or other
similar rights, and constitute valid and legally binding obligations of the
Seller, enforceable against the Seller in accordance with their terms

 

3.25         No Brokers or Finders. No agent, broker, finder, or investment or
commercial banker or other Person (if any) engaged by or acting on behalf of the
Company or any Subsidiary or Affiliate is or will be entitled to any brokerage
or finder’s or similar fee or other commission as a result of the Wecast
Agreements or the Contemplated Transactions.

 

3.26         Disclosure. Neither this Agreement nor any certificate, instrument
or written statement furnished or made to Purchaser by or on behalf of the
Seller or the Company in connection with the transactions contemplated by this
Agreement contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained herein and
therein in light of the circumstances under which they were made not misleading.

 

3.27         Suitability. Neither the Company nor any of its directors,
officers, Subsidiaries or, to the knowledge of the Company, other Affiliates (a)
has ever been convicted of or, to the knowledge of the Company since December
31, 2002, indicted for any felony or any crime involving fraud,
misrepresentation or moral turpitude, (b) is subject to any Decree barring,
suspending or otherwise limiting the right of the Company or such Person to
engage in any activity or (c) has ever been denied any License affecting the
Company’s or such Person’s ability to conduct any activity currently conducted
or currently contemplated to be conducted by the Company, nor, to the knowledge
of the Company, is there any basis upon which such License may be denied.

 

3.28         Investment Representations.

 

(a)          Purchase for Own Account. The Wecast Common Shares are being
acquired by the Seller for its own account and with no current intention of
distributing or reselling the Wecast Common Shares or any part thereof in any
transaction that would be in violation of the securities Laws of the United
States of America or any state, without prejudice, however, to the rights of the
Seller at all times to sell or otherwise dispose of all or any part of the
Wecast Common Shares under an effective Registration Statement under the
Securities Act or under an exemption from said registration available under the
Securities Act. The Seller understands and agrees that if the Seller should in
the future decide to dispose of any Wecast Common Shares, it may do so only in
compliance with the Securities Act and applicable state securities Laws, as then
in effect. The Seller agrees to the imprinting, so long as required by Law, of a
legend on all certificates representing the Wecast Common Shares.

 

(b)          Purchaser Status. The Seller is an “Accredited Investor” (as
defined in Rule 501(a)) under the Securities Act.

 



 13 

 

 

(c)          Investment Experience. The Seller acknowledges that the purchase of
the Wecast Common Shares is a highly speculative investment and that it can bear
the economic risk and complete loss of its investment and has such knowledge and
experience in financial and/or business matters that it is capable of evaluating
the merits and risks of the investment contemplated hereby.

 

3.29         No General Solicitation. The Seller did not learn of the investment
in the Wecast Common Shares as a result of any public advertising, and is not
aware of any public advertisement or general solicitation in respect of the
Purchaser or its securities.

 

3.30         Prohibited Transactions. Other than with respect to the
transactions contemplated herein, since the earlier to occur of: (a) the time
that the Seller was first contacted by the Purchaser, or any other Person
regarding an investment in the Purchaser and (b) the thirtieth (30th) day prior
to the date hereof, neither the Seller nor any Affiliate of the Seller which (i)
had knowledge of the transactions contemplated hereby, (ii) has or shares
discretion relating to the Seller’s investments or trading or information
concerning the Seller’s investments, or (iii) is subject to the Seller’s review
or input concerning such Affiliate’s investments or trading decisions
(collectively, “Trading Affiliates”) has, directly or indirectly, nor has any
Person acting on behalf of, or pursuant to, any understanding with the Seller or
Trading Affiliate effected or agreed to effect any transactions in the
securities of the Purchaser or involving the Purchaser’s securities.

 

3.31         Reliance on Exemptions. The Seller understands that the Wecast
Common Shares are being offered and sold to it in reliance upon specific
exemptions from the registration requirements of United States federal and state
securities Laws and that the Purchaser is relying upon the truth and accuracy
of, and the Seller’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of the Seller set forth herein in
order to determine the availability of such exemptions and the eligibility of
the Seller to acquire the Wecast Common Shares.

 

Article 4
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER  

 

Purchaser hereby represents and warrants to the Seller as follows with respect
that Purchaser:

 

4.1           Existence and Power. The Purchaser (a) is duly organized and
validly existing under the Laws of the State of Nevada and (b) has all requisite
power and authority to execute, deliver and perform its obligations under the
Wecast Agreements.

 

4.2           Authorization; No Contravention. The execution, delivery and
performance by the Purchaser of each Wecast Agreement to which it is a party and
the Contemplated Transactions (a) have been duly authorized by all necessary
corporate or other action, (b) do not contravene the terms of the Purchaser’s
organizational documents, and (c) do not violate, conflict with or result in any
breach or contravention of, or the creation of any Lien under, any Contractual
Obligation of the Purchaser or any Requirement of Law applicable to the
Purchaser, except for such violations, conflicts, breaches or Liens which,
individually or in the aggregate, have not had and would not reasonably be
expected to have a material adverse effect on the Purchaser’s ability to
consummate the Contemplated Transactions.

 

4.3           Governmental Authorization; Third Party Consents. Except as listed
in Schedule 4.3 or, individually or in the aggregate, as has not had and would
not reasonably be expected to have a material adverse effect on the Purchaser’s
legal power or ability to purchase or own the Company Common Shares and exercise
the rights incident thereto, no approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority or any
other Person in respect of any Requirement of Law, and no lapse of a waiting
period under a Requirement of Law, is necessary or required in connection with
the execution, delivery or performance by the Purchaser, or enforcement against
the Purchaser, of this Agreement or the consummation of the Contemplated
Transactions.

 

4.4           Binding Effect. This Agreement has been duly executed and
delivered by the Purchaser and, subject to Equitable Principles, constitutes the
legal, valid and binding obligation of the Purchaser, enforceable against it in
accordance with its terms.

 

4.5           Receipt of Information. The Purchaser represents that it has had
an opportunity to ask questions and receive answers and documents from the
Seller regarding the business, properties, prospects and financial condition of
the Company and concerning the terms and conditions of the offering of the
Company Common Shares.

 



 14 

 

 

4.6           Board Approval; Stockholder Approval.

 

(a)          The Purchaser Board of Directors, as well as the Audit Committee of
the Purchaser Board of Directors, at meetings duly called and held has
unanimously determined the Contemplated Transactions to be advisable and in the
best interests of the Purchaser and its stockholders and has approved the
Contemplated Transactions. The Purchaser Board of Directors has taken all action
required in order to (i) exempt the Seller, in respect to its conversion of the
Promissory Note and any other securities of the Purchaser acquired pursuant to
the Contemplated Transactions, from “interested stockholder” status as defined
under Section 78.411 et seq of the Nevada Private Corporations Law (the “NPCL”)
and (ii) exempt the Contemplated Transactions from the requirements of, and from
triggering any provisions under, any “moratorium,” “control share,” “fair
price,” “interested stockholder,” “affiliate transaction,” “business
combination” or other anti-takeover Laws and regulations of any Governmental
Authority.

 

(b)          The affirmative vote of (i) the holders of a majority of the total
votes cast in person or by proxy at a meeting of the Purchaser’s shareholders or
(ii) the holders of a majority of the outstanding voting securities of the
Purchaser entitled to vote on the relevant matters, if such action is taken by
written consent, is required under the rules of NASDAQ to approve the sale and
issuance of the Wecast Common Shares (collectively, the “Required Vote”). Except
for the Required Vote, no approval by the holders of any shares of stock of the
Purchaser is required in connection with the execution or delivery of the Wecast
Agreements or the consummation of the Contemplated Transactions, and there are
no rules and regulations prohibiting the Wecast Agreements and the Contemplated
Transactions, whether pursuant to the NPCL, the Articles of Incorporation or
Bylaws, the rules and regulations of the FINRA, NASDAQ or otherwise.

 

4.7           Securities.

 

(a)          Subject to obtaining the Required Vote with respect to the Wecast
Common Shares, the Wecast Common Shares, when issued and delivered in accordance
with the terms of this Agreement and the other Wecast Agreements, will be duly
and validly issued and outstanding, fully paid and nonassessable and free and
clear of any Liens (other than any Liens granted by any Seller), not subject to
preemptive or other similar rights, and constitute valid and legally binding
obligations of the Purchaser, enforceable against the Purchaser in accordance
with their terms.

 

(b)          Subject to obtaining the Required Vote with respect to the Wecast
Common Shares issued and delivered upon conversion of the Promissory Note, will,
when so issued and delivered, be duly and validly issued and outstanding, fully
paid and nonassessable and free and clear of any Liens (other than any Liens
granted by any Seller) [and, except as set forth on Schedule 4.7, will not
subject to preemptive or other similar rights].

 

4.8           No Brokers or Finders. Except as contemplated by this Agreement,
no agent, broker, finder, or investment or commercial banker or other Person (if
any) engaged by or acting on behalf of the Purchaser or any of its Affiliates is
or will be entitled to any brokerage or finder’s or similar fee or other
commission as a result of this Agreement or the Contemplated Transactions.

 

4.9           Sufficient Funds. The Purchaser, or the Purchaser’s affiliates or
designees, will have at the Closing funds sufficient to perform its obligations
under this Agreement and to consummate the Contemplated Transactions.

 

4.10         Litigation. There is no legal action, suit, arbitration or other
legal, administrative or other governmental investigation, inquiry, proceeding
or other Actions pending or, to the knowledge of the Purchaser, threatened
against or affecting the Purchaser or relating to any of the Wecast Agreements
or the Contemplated Transactions which, if determined adversely to the
Purchaser, individually or in the aggregate, has had or would reasonably be
expected to have a material adverse effect on the Purchaser’s ability to
consummate the Contemplated Transactions. The Purchaser is not subject to any
Decree that, individually or in the aggregate, has had or would reasonably be
expected to have a material adverse effect on the Purchaser’s ability to
consummate the Contemplated Transactions.

 

Article 5
COVENANTS  

 

5.1           Conduct of Business.

 

(a)          Except as expressly contemplated by this Agreement or consented to
in writing by the Purchaser, from the date hereof through the earlier of (i) the
Closing Date, and (ii) termination of this Agreement (the “Restricted Period”),

 



 15 

 

 

the Company and its Subsidiaries shall conduct their businesses in the ordinary
course, consistent with past practice and generally in a manner such that the
representations and warranties contained in Article 3, to the extent such
matters are within the Company’s or any of its Subsidiary’s control, shall
continue to be true and correct in all material respects on and as of the
Closing Date (except for representations and warranties made as of a specific
date) as if made on and as of the Closing Date. The Seller shall give the
Purchaser prompt notice of any event, condition or circumstance known or that
becomes known to the Seller or the Company occurring during the Restricted
Period that would constitute a violation or breach of (i) any representation or
warranty, whether made as of the date hereof or as of the Closing Date, or (ii)
any covenant of the Seller or the Company contained in this Agreement; provided,
however, that no such notification shall relieve or cure any such breach or
violation of any such representation, warranty or covenant or otherwise affect
the accuracy of any such representation or warranty for the purposes of Section
6.1. Without limiting the generality of the foregoing, except as otherwise
expressly contemplated by the terms of this Agreement or agreed in writing by
the Purchaser during the Restricted Period, the Company shall not, and will
cause its Subsidiaries not to:

 

(i)           make a capital expenditure of more than $50,000 except (x)
pursuant to agreements or commitments entered into by the Company or any of its
Subsidiaries prior to the date hereof and included on Schedule 3.12(a), except
as set forth on Schedule 5.1(a)(i);

 

(ii)         enter into any or amend any Contractual Obligation, other than in
the ordinary course of business, or, in any event, involving more than $50,000
except as set forth on Schedule 5.1(a)(ii);

 

(iii)        except as set forth on Schedule 5.1(a)(iii), enter into, modify,
make, renew, extend or otherwise alter any credit agreement, note or other
similar agreement (including any interest rate or currency swap, hedge, collar
or straddle or similar transaction) or instrument to which the Company or a
Subsidiary is a party or incur or otherwise become liable with respect to any
indebtedness which, in the aggregate, exceeds $50,000, other than trade payables
incurred in the ordinary course of business and consistent with past practice;

 

(iv)        enter into any Contractual Obligation with respect to the
acquisition of any material business, assets or property (real, personal or
mixed, tangible or intangible, including stock or other equity interests in, or
evidences of the indebtedness of, any other corporation, partnership or entity);

 

(v)         form any joint venture or partnership;

 

(vi)        sell, lease, license, surrender, relinquish, encumber, pledge,
transfer, amend, convey or otherwise dispose of any business, property or assets
(whether tangible or intangible) having a material market value;

 

(vii)       fail to maintain any material property of the Company or any of its
Subsidiaries in customary repair, order and condition consistent with the
Company’s or such Subsidiary’s current maintenance policies, ordinary wear and
tear excepted;

 

(viii)      discontinue, permit to lapse or otherwise fail to keep in full force
and effect any material policies of insurance or knowingly take any action that
would cause any such policy to terminate or be terminable prior to the
expiration of its stated term;

 

(ix)         except as required by applicable Law, make or change any material
Tax election of the Company or any of its Subsidiaries, change any annual Tax
accounting period of the Company or any of its Subsidiaries, adopt or change any
Tax accounting method of the Company or any of its Subsidiaries, file any
return, declaration, report, claim for refund, or information return or
statement relating to Taxes (including any schedule or attachment thereto, and
including any amendment thereof, a “Return”) relating to the Company or any of
its Subsidiaries in a manner that is materially inconsistent with past practice,
enter into any closing agreement relating to material Taxes of the Company or
any of its Subsidiaries, settle any material claim made by any Governmental
Authority including social security administration, domestic or foreign, having
jurisdiction over the assessment, determination, collection or other imposition
of Tax or assessment relating to the Company or any of its Subsidiaries (a “Tax
Claim”), surrender any right to claim a refund of Taxes relating to the Company
or any of its Subsidiaries, consent to any extensions or waivers of the
limitations period applicable to any Tax Claim or assessment relating to the
Company or any of its Subsidiaries, or enter into a Tax sharing agreement or
similar arrangement with respect to the Company or any of its Subsidiaries;

 



 16 

 

 

(x)          purchase, redeem or otherwise acquire, split, combine or
reclassify, directly or indirectly, any of the Company Common Shares or other
equity securities or give notice of any intention to exercise any right to
purchase, redeem or otherwise acquire, split, combine or reclassify, any of the
Company Common Shares or other equity securities (including any such purchase,
redemption, acquisition or notice in accordance with the terms of the Articles
of Incorporation or Bylaws or any stockholders agreement);

 

(xi)         issue or sell, or issue any rights to purchase or subscribe for, or
subdivide or otherwise change, any shares of the Company’s or any of its
Subsidiaries’ stock or other securities or similar rights;

 

(xii)        declare or pay any dividends on or make other distributions
(whether in cash, stock or property or any combination thereof), directly or
indirectly, in respect of the Company Common Shares;

 

(xiii)       amend the Articles of Incorporation or Bylaws or the organizational
documents of any Subsidiary, except as contemplated herein;

 

(xiv)      except for a Claim for which the Company will be repaid all amounts
payable thereunder or will not otherwise be responsible for any such payments,
settle any material Claim of, or against, the Company or its Subsidiaries for an
amount in excess of $250,000;

 

(xv)       change any method of accounting or accounting practice used by the
Company or any of its Subsidiaries, except for any change required by GAAP, by
any Governmental Authority or by a change in Law;

 

(xvi)      cause or permit, by any act or failure to act, any material License
to expire or to be revoked, suspended, or modified, or take any action that
could reasonably be expected to cause any Governmental Authority to institute
proceedings for the suspension, revocation, or adverse modification of any
material License;

 

(xvii)     maintain any significant amount of investments in or trade in
equities or other speculative securities;

 

(xviii)    take any corporate or other action in furtherance of any of the
foregoing; or

 

(xix)       agree to do any of the foregoing.

 

5.2           Regulatory Approval; Litigation.

 

(a)          The Purchaser and the Seller agrees that it will use its reasonable
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, and to assist and cooperate with the other party in doing all things,
which may be required to obtain all necessary actions or non-actions, waivers,
consents and approval from Governmental Authorities in order to consummate the
Contemplated Transactions ; provided, however, that, in connection with
obtaining any such action, non-action, waiver, consent or approval, the
Purchaser shall not be required to agree, and the Seller, without the consent of
the Purchaser shall not agree, to any condition or action that the Purchaser
reasonably believes would, individually or in the aggregate, adversely affect
Purchaser’s ability to obtain the benefits (financial or otherwise) from the
Contemplated Transactions (including benefits set forth in the Wecast
Agreements).

 

(b)          The Purchaser and the Seller agree that if any Action is brought
seeking to restrain or prohibit or otherwise relates to consummation of the
Contemplated Transactions, the parties shall use all commercially reasonable
efforts to defend such Action, whether judicial or administrative, and to seek
to have any stay or temporary restraining order entered by any court or
Governmental Authority reversed or vacated.

 

5.3           Access.

 

(a)          During the Restricted Period, upon reasonable notice, the Seller
and the Company shall (and shall cause its Subsidiaries to) afford to the
officers, employees, accountants, counsel, financial advisors and other
representatives of the Purchaser, reasonable access during normal business
hours, during the period prior to the Closing Date, to all its books, records,
properties, plants and personnel and, during such period, the Seller and the
Company shall (and shall cause its Subsidiaries to) furnish promptly to the
Purchaser (i) a copy of each report, schedule, registration statement and other
document filed, published, announced or received by it during such period
pursuant to the requirements of Federal or state Laws, as

 



 17 

 

 

applicable, and (ii) all other information concerning it and its business,
properties and personnel as the Purchaser may reasonably request. The Purchaser
will hold any information obtained pursuant to this Section 5.3 in confidence.
Any investigation by the Purchaser shall not affect the representations and
warranties of the Seller or the conditions to its obligations to consummate the
transactions contemplated by this Agreement.

 

(b)          During the Restricted Period, the Seller shall promptly keep the
Purchaser and its representatives informed of any material development in the
business of the Company or its Subsidiaries. Without limiting the foregoing,
during the Restricted Period, the Seller shall cause its and the Company’s
officers to consult and cooperate with representatives of the Purchaser in order
to facilitate the Closing.

 

5.4           Employee Benefits Matters. Without limiting the generality of the
foregoing, except as otherwise expressly agreed in writing by the Purchaser, the
Company shall not, and shall cause its Subsidiaries not to, take any of the
following actions during the Restricted Period:

 

(a)          enter into any new Employment Agreement;

 

(b)          adopt any new Company Benefit Plan or, except as may be required by
applicable Law, amend any existing Company Benefit Plan;

 

(c)          grant any stock options or other equity-based compensation to any
employee or director of the Company or any of its Subsidiaries;

 

(d)          increase the salaries, wages, or other compensation or benefits of
any employee or director of the Company or any of its Subsidiaries; or

 

(e)          agree to do any of the foregoing.

 

5.5           Legends. Any legends placed on the Company Common Shares or other
securities issuable, if any, pursuant to the Contemplated Transactions shall be
removed by the Company upon delivery of an opinion of counsel reasonably
acceptable to the Company stating that such legend is no longer necessary.

 

Article 6
CONDITIONS PRECEDENT TO THE OBLIGATION OF THE PURCHASER TO CLOSE 

 

6.1           Conditions to Closing. The obligation of the Purchaser to enter
into and complete the Closing are subject to the fulfillment on or prior to the
Closing Date of the following conditions, any one or more of which may be waived
by the Purchaser:

 

(a)          Representations and Covenants. The representations and warranties
of the Seller contained in this Agreement shall be true and correct in all
material respects (other than those which are qualified as to materiality,
Material Adverse Effect or other similar term, which shall be true and correct
in all respects) on and as of the Closing Date with the same force and effect as
though made on and as of the Closing Date (except that representations and
warranties made as of a specific date shall be true and correct in all material
respects (except as aforesaid) on such date); the Seller and the Company shall
have in all material respects performed and complied with all covenants and
agreements required by this Agreement to be performed or complied with by the
Seller and the Company on or prior to the Closing Date; and the Seller shall
have delivered to the Purchaser a certificate, dated the date of the Closing
Date and signed by an executive officer of the Seller, to the foregoing effect.

 

(b)          Secretary’s Certificate. The Purchaser shall have received a
certificate of the Secretary or an Assistant Secretary certifying that attached
thereto are true and complete copies of (i) the Articles of Incorporation and
the Seller’s Bylaws, and (ii) all resolutions adopted by the Board of Directors
of the Seller authorizing the execution, delivery and performance of this
Agreement and the Wecast Agreements and the consummation of the Contemplated
Transactions, and that all such resolutions are in full force and effect and are
all the resolutions adopted in connection with the transactions contemplated
hereby and thereby, and certifying the names and signatures of the officers of
the Seller authorized to sign this Agreement, the Wecast Agreements, and the
other documents to be delivered hereunder and thereunder.

 



 18 

 

 

(c)          Good Standing. The Seller shall have delivered to the Purchaser a
good standing certificate (or its equivalent) for the Seller.

 

(d)          No Actions. (i) No Action shall be pending or overtly threatened by
any Governmental Authority or any other party against the Seller or the Company
or any of its directors or against that Purchaser, which Action is reasonably
likely to (A) restrain or prohibit the consummation of any of the Contemplated
Transactions, or (B) result in damages that alone or together with the costs and
expenses of defending such Action are material in relation to the Seller, the
Company and its Subsidiaries, taken as a whole, and (ii) no Law, order, decree,
rule or injunction shall have been enacted, entered, promulgated or enforced by
any Governmental Authority that prohibits or makes illegal the consummation of
any of the Contemplated Transactions.

 

(e)          No Material Adverse Effect. Since the date hereof, no event or
development shall have occurred (or failed to occur) and there shall be no
circumstance (and that Purchaser shall not have become aware of any previously
existing circumstance) that, individually or in the aggregate, has had or would
reasonably be expected to have a Material Adverse Effect.

 

(f)          Consents and Amendments. Any and all consents, approvals, orders,
Licenses and other actions necessary to be obtained from Governmental
Authorities, the Company’s Board and the Company’s shareholders in order to
consummate the Contemplated Transactions.

 

(g)          Fairness Opinion. The Purchaser shall have received a fairness
opinion from Duff & Phelps LLC with respect to the fairness of the Contemplated
Transactions to the Purchaser’s shareholders, and the Purchaser shall have
deemed such fairness opinion to be satisfactory (such approved fairness opinion,
the “Fairness Opinion”).

 

(h)          Promissory Note. The Purchaser shall have received the Promissory
Note, in substantially the form attached hereto as Exhibit A (the “Promissory
Note”), duly executed and delivered by the Company, with a principal amount of
$50 million.

 

Article 7
CONDITIONS PRECEDENT TO THE OBLIGATION OF THE SELLER TO CLOSE 

 

7.1           Conditions to Closing. The obligation of the Seller to enter into
and complete the Closing are subject to the fulfillment on or prior to the
Closing Date of the following conditions, any one or more of which may be waived
by the Seller:

 

(a)          Representations and Covenants. The representations and warranties
of the Purchaser contained in this Agreement shall be true and correct in all
material respects (other than those which are qualified as to materiality, which
shall be true and correct in all respects) on and as of the Closing Date with
the same force and effect as though made on and as of the Closing Date (except
that representations and warranties made as of a specific date shall be true and
correct in all material respects (except as aforesaid) on such date); each
Purchaser shall have in all material respects performed and complied with all
covenants and agreements required by this Agreement to be performed or complied
with by it on or prior to the Closing Date; and each Purchaser shall have
delivered to the Seller a certificate, dated the date of the Closing Date and
signed by the applicable Purchaser, to the foregoing effect.

 

(b)          No Actions. (i) No Action shall be pending or overtly threatened by
any Governmental Authority or any other party against the Seller, the Company or
any of its directors or the Purchaser, which Action is reasonably likely to (A)
restrain or prohibit the consummation of any of the Contemplated Transactions,
or (B) result in damages that alone or together with the costs and expenses of
defending such Action are material in relation to the Seller, the Company and
its Subsidiaries, taken as a whole, and (ii) no Law, order, decree, rule or
injunction shall have been enacted, entered, promulgated or enforced by any
Governmental Authority that prohibits or makes illegal the consummation of any
of the Contemplated Transactions.

 

(c)          Consents and Amendments. Any and all consents, approvals, orders,
Licenses and other actions necessary to be obtained from Governmental
Authorities in order to consummate the Contemplated Transactions.

 

(d)          NASDAQ Listing. When issued in accordance with the terms hereof,
the Wecast Common Shares shall have been approved for listing on NASDAQ, subject
only to official notice of issuance.

 



 19 

 

 

(e)          Promissory Note. The Company shall have received the Promissory
Note duly executed and delivered by the Purchaser, with a principal amount of
$50 million.

 

Article 8
INDEMNIFICATION 

 

8.1           Indemnification. The Seller hereby agrees to indemnify, defend and
hold harmless the Purchaser, their respective Affiliates and its directors,
managers, officers, agents, advisors, representatives, employees, successors and
assigns (each, a “Purchaser Indemnitee”) from and against all Claims, including
without limitation, interest, penalties and attorneys’ fees and expenses,
asserted against, resulting to, or imposed upon or incurred by such Purchaser
Indemnitee by a third party and arising out of or resulting from any allegation
or Claim in respect of any wrongful action or inaction by the Seller in
connection with the authorization, execution, delivery and performance of this
Agreement or the Wecast Agreements, except to the extent that the Purchaser
Indemnitee has committed a material breach of its representations, warranties or
obligations under this Agreement, which breach is the cause of the Seller’s
wrongful action or inaction.

 

8.2           Terms of Indemnification. The obligations and liabilities of the
Seller with respect to Claims by third parties will be subject to the following
terms and conditions: (a) a Purchaser Indemnitee will give the Seller prompt
notice of any Claims asserted against, resulting to, imposed upon or incurred by
such Purchaser Indemnitee, directly or indirectly, and the Seller will undertake
the defense thereof by representatives of their own choosing which are
reasonably satisfactory to such Purchaser Indemnitee; provided that the failure
of any Purchaser Indemnitee to give notice as provided in Section 10.3 shall not
relieve the Seller of its obligations under this Article 8; (b) if within a
reasonable time after notice of any Claim, the Seller fails to defend, such
Purchaser Indemnitee will have the right to undertake the defense, compromise or
settlement of such Claims on behalf of and for the account and at the risk of
the Seller, subject to the right of the Seller to assume the defense of such
Claim at any time prior to settlement, compromise or final determination
thereof; (c) if there is a reasonable probability that a Claim may materially
and adversely affect a Purchaser Indemnitee other than as a result of money
damages or other money payments, such Purchaser Indemnitee will have the right
at its own expense to defend, or co-defend, such Claim; (d) neither the Seller
nor the Purchaser Indemnitee will, without the prior written consent of the
other, settle or compromise any Claim or consent to entry of any judgment
relating to any such Claim; (e) with respect to any Claims asserted against a
Purchaser Indemnitee, such Purchaser Indemnitee will have the right to employ
one counsel of its choice in each applicable jurisdiction (if more than one
jurisdiction is involved) to represent such Purchaser Indemnitee if, in such
Purchaser Indemnitee’s reasonable judgment, a conflict of interest between such
Purchaser Indemnitee and the Seller exists in respect of such Claims, and in
that event the fees and expenses of such separate counsel shall be paid by the
Seller; and (f) the Seller will provide each Purchaser Indemnitee reasonable
access to all records and documents of the Seller relating to any Claim.

 

Article 9
TERMINATION  

 

9.1           Termination of Agreement. The Parties may terminate this Agreement
as provided below:

 

(a)          the Purchaser and the Seller may terminate this Agreement by mutual
written consent at any time prior to the Closing;

 

(b)          the Purchaser may terminate this Agreement by giving written notice
to the Seller at any time prior to the Closing (i) in the event the Seller has
breached any material representation, warranty, or covenant contained in this
Agreement in any material respect (or breached in any respect, if such
representation, warranty or covenant is qualified by materiality or material
adverse effect), and the Purchaser has notified the Seller of the breach or (ii)
if the Closing shall not have occurred on or before April 30, 2017, by reason of
the failure of any condition precedent under Section 6.1 hereof (unless the
failure results primarily from the Purchaser breaching any representation,
warranty, or covenant contained in this Agreement); and

 

(c)          the Seller may terminate this Agreement by giving written notice to
the Purchaser at any time prior to the Closing (i) in the event a Purchaser has
breached any material representation, warranty, or covenant contained in this
Agreement in any material respect (or breached in any respect, if such
representation, warranty or covenant is qualified by materiality or material
adverse effect), and the Seller has notified the Purchaser of the breach or (ii)
if the Closing shall not have occurred on or before April 30, 2017, by reason of
the failure of any condition precedent under Section 7.1 hereof (unless the
failure results primarily from the Seller itself breaching any representation,
warranty, or covenant contained in this Agreement).

 



 20 

 

 

9.2           Effect of Termination. Upon termination of this Agreement pursuant
to Section 9.1 above, all rights and obligations of the Parties hereunder shall
terminate without any liability of either Party to the other Party (except for
any liability of the Party then in breach).

 

Article 10
MISCELLANEOUS 

 

10.1         Survival. All representations and warranties, covenants and
agreements of the Seller and the Purchaser contained in this Agreement shall
remain operative and in full force and effect regardless of any investigation
made by or on behalf of any Purchaser or any controlling Person thereof or by or
on behalf of the Seller, any of its officers and directors or any controlling
Person thereof, and such representations and warranties shall survive for a
period of 24 months from the Closing Date. The covenants and agreements
contained herein shall survive in accordance with their terms.

 

10.2         Fees and Expenses. On the Closing Date, the Purchaser shall pay the
expenses incurred in connection with the negotiation, execution, delivery,
performance and consummation of this Agreement and the Contemplated
Transactions.

 

10.3         Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be delivered personally, telecopied or
sent by certified, registered or express mail, postage prepaid. Any such notice
shall be deemed given if delivered personally or telecopied, on the date of such
delivery, or if sent by reputable overnight courier, on the first Business Day
following the date of such mailing, as follows:

 

(a)if to the Seller:

 

BT Capital Global Limited

30 de Castro Street, Wickhams Cay I, P.O. Box 4519, Road Town,

Tortola, British Virgin Islands

Attn: Legal Team

 

(b)if to the Purchaser:

 

Wecast Network, Inc.
375 Greenwich Street, Suite 516
New York, New York 10013
Attn: Board of Directors
Telecopy: 86+10-8586-2775

 

Any party may by notice given in accordance with this Section 10.3 designate
another address or Person for receipt of notices hereunder.

 

10.4         Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of the parties
hereto. Other than the parties hereto and their successors and permitted
assigns, and except as set forth in Section 8.1, no Person is intended to be a
beneficiary of this Agreement. No party hereto may assign its rights under this
Agreement without the prior written consent of the other party hereto; provided,
however, that, the Purchaser may assign all or any portion of its rights and
obligations hereunder to any affiliates or designees of the Purchaser. Any
assignee of any Purchaser pursuant to the proviso of the foregoing sentence
shall be deemed to be a “Purchaser” for all purposes of this Agreement.

 

10.5         Amendment and Waiver.

 

(a)          No failure or delay on the part of the Seller or the Purchaser in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies provided for herein are cumulative
and are not exclusive of any remedies that may be available to the Seller or the
Purchaser at Law, in equity or otherwise.

 



 21 

 

 

(b)          Any amendment, supplement or modification of or to any provision of
this Agreement and any waiver of any provision of this Agreement shall be
effective only if it is made or given in writing and signed by the Seller (in
the case of any amendment, supplement, modification or waiver after the Closing,
with the approval of not less than a majority of the directors not appointed by
the Purchaser) and the Purchaser.

 

10.6         Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, all of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

10.7         Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

10.8         Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by and construed in accordance with the Requirements
of Law of the State of New York without giving effect to the principles of
conflict of Laws. Each of the parties hereto hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the courts
of the State of New York and of the United States of America, in each case
located in the County of New York, for any Action arising out of or relating to
this Agreement and the Contemplated Transactions (and agrees not to commence any
Action relating thereto except in such courts), and further agrees that service
of any process, summons, notice or document by U.S. registered mail to its
respective address set forth in this Agreement, or such other address as may be
given by one or more parties to the other parties in accordance with the notice
provisions of Section 10.3, shall be effective service of process for any
action, suit or proceeding brought against it in any such court. Each of the
parties hereto hereby irrevocably and unconditionally waives any objection to
the laying of venue of any action, suit or proceeding arising out of this
Agreement or the transactions contemplated hereby in the courts of the State of
New York or the United States of America, in each case located in the County of
New York, and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such Action brought in any such
court has been brought in an inconvenient forum. Each of the parties irrevocably
and unconditionally waives, to the fullest extent permitted by applicable
Requirements of Law, any and all rights to trial by jury in connection with any
action, suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

10.9         Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

 

10.10         Entire Agreement. This Agreement, together with the schedules and
exhibits hereto, and the Wecast Agreements referred to herein or delivered
pursuant hereto, are intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein or therein. This
Agreement, together with the schedules and exhibits hereto, and the Wecast
Agreements referred to herein or delivered pursuant hereto, supersede all prior
agreements and understandings between the parties with respect to such subject
matter.

 

10.11         Further Assurances. Subject to the terms and conditions of this
Agreement, from time to time after the Closing, the Seller and the Purchaser
agree to cooperate with one another, and at the request of the Seller or the
Purchaser, as applicable, to execute and deliver any further instruments or
documents and take all such further action as the other party may reasonably
request in order to evidence or effectuate the consummation of the Contemplated
Transactions and to otherwise carry out the intent of the parties hereunder.

 

10.12         Public Announcements. Except as required by any Requirement of
Law, none of the parties hereto will issue or make any reports, statements or
releases to the public with respect to this Agreement or the Contemplated
Transactions without consulting the Seller or the Purchaser, as applicable.

 

10.13         Subsidiaries. Whenever this Agreement provides that a Subsidiary
of the Company is obligated to take or refrain from taking any action, the
Seller shall cause the Company or such Subsidiary to take or refrain from taking
such action.

 

[Signature pages follow]

 

 22 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers hereunto duly authorized as of the
date first above written.

 

  WECAST NETWORK, INC.         By /s/ Bing Yang   Name: Bing Yang   Title: CEO

 

 

 

 

  BT CAPITAL GLOBAL LIMITED:       By: /s/ Yang Siyi   Name: Yang Siyi   Title:
 Director

 



 

